[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2229
No. 97-1025

                   WALTER D. JOHNSON, JR.,

                    Plaintiff, Appellant,

                             v.

                  MICHAEL MALONEY, ET AL.,

                   Defendants, Appellees.

                                        

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]

                                        

                           Before

                   Torruella, Chief Judge,
              Stahl and Lynch, Circuit Judges.

                                        

Walter D. Johnson, Jr. on brief pro se.
Nancy                  Ankers                        White,                              Special Assistant Attorney General, and William
D. Saltzman, Department of Correction, on brief for appellees.

                                        

                        June 5, 1997
                                        

     Per  Curiam.    While  incarcerated  at  MCI-Norfolk  in

Massachusetts,  plaintiff  Walter  Johnson  suffered   severe

injuries upon being stabbed by a fellow inmate.  He filed the

instant  S 1983  action  against  various  prison  officials,

alleging,  inter alia,  that  they had  exhibited  deliberate

indifference to  his safety and  health in  violation of  the

Eighth Amendment.  The district court, after first dismissing

the                action                       for                          want                               of                                  prosecution, then declined to vacate the

order                  of                     dismissal                              on                                 the independent ground that plaintiff had

failed  to state  a claim.   See  Fed. R.  Civ. P.  12(b)(6).

Plaintiff has appealed from both of these rulings.  We affirm

on the latter ground alone.

     We acknowledge  the seriousness of  the assault and  the

severity of plaintiff's  injuries; we find no cause here,  on

legal grounds, for extended discussion.  It is undisputed, of

course, that "[p]rison  officials have a duty ... to  protect

prisoners from  violence at  the hands  of other  prisoners."

Farmer v. Brennan, 511 U.S. 825, 833 (1994) (quoting  Cortes-

Quinones v. Jimenez-Nettleship, 842  F.2d 556, 558 (1st  Cir.

1988)                  (original citation omitted)).  It is likewise clear that

prison authorities  have a  responsibility to  attend to  the

"serious medical needs of prisoners."  Estelle v. Gamble, 429

U.S.                 97,                     104                        (1976).                                                                 Yet the Eighth Amendment is violated only

when  a   prison   official   has   manifested   "'deliberate

indifference' to a  substantial risk of  serious harm" to  an

                             -2-

inmate's safety  or health.   Farmer, 511 U.S.  at 828.   And

deliberate indifference  requires  a showing  of  "subjective

recklessness," id. at 839--i.e., a showing that "the official

knows of and disregards an excessive risk to inmate health or

safety," id. at 837.  

     Nothing in plaintiff's amended complaint, even with  all

reasonable inferences drawn in his favor, would permit such a

finding.  With respect to the stabbing incident, his  factual

allegations                        provide                               no                                  basis for concluding that the attack was

in  any  way  foreseeable   or  that  the  named   defendants

(supervisory                         officials all) had any inkling that such an event

might occur.  Nor, assuming arguendo that the Farmer  inquiry

does not  foreclose the matter,  has plaintiff proffered  any

grounds for imposing supervisory liability on defendants  for

the                behavior                         of a subordinate.  See, e.g., Seekamp v. Michaud,

109                F.3d                     802, 808 (1st Cir. 1997).  Similarly, with respect to

his   medical  treatment,   plaintiff  has   pointed  to   no

circumstances  that would  permit  a  finding  of  deliberate

indifference on the part of defendants.  

     For these  reasons, it  "appears beyond  doubt that  the

plaintiff can prove no set  of facts in support of his  claim

which                  would                        entitle                               him                                   to relief."  Conley v. Gibson, 355 U.S.

41, 45-46  (1957)  (footnote omitted).   We  have  considered

plaintiff's                        remaining claims and find them equally unavailing.

                             -3-

We therefore agree with the district court that dismissal for

failure to state a claim was warranted.  

     Affirmed.

                             -4-